                                                  ·csnc \ DN Y
                                                 / DOCl ,1\H:NT
UN I TED STATES DIS TRICT COURT
SOUTHERN DI STRICT OF NEW YORK                  I ELECTRONICALLY FILED
                                           X    j   DOC#:                J/..
                                                                                        ==:_
                                                                                          ~=~ir
BLOOMF I ELD INVESTMENT RESOURCES                   1
CORP .,                                         1_;   \_l1:: :-H-
                                                     _.           ,D
                                                               ;_,E-~==~~+==
                                                                           ·:z=-.J~-=1~=JJ
                         Plaintiff ,                  17 Civ. 4181 (VM )

      - against -

ELLIOT DANILOFF,
                         Defendant.
----- - -- - -- -------- ---------- ----- - x
VICTOR MARRERO , United States District Judge.

      In reviewing the Docket Sheet for this matter, the Court

noted that there has been no recorded action or correspondence

known to the Court regarding the status of the matter since

October 3 ,    2019 .   At that time plaintiff reported that the

parties had reached an agreement and the Court directed the

parties to submit a status report by January 22 , 2020 .

      Plaintiff is directed to inform the Court by February 28 ,

2020 of the status of the matter and indicate whether any

cause remains for continuing to retain this action on the

Court ' s active or suspense docket .           In the event the Court

receives no response to this Order by the date indicated the

case shall be dismissed.

SO ORDERED.

Dated :       NEW YORK , NEW YORK
              1 8 January 2020




                                           Victor Marrero
                                              U. S . D. J .
